—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Village Board of the Village of Harrison, dated June 20, 1995, which, after a hearing, sustained charges of misconduct by the petitioner and imposed a penalty of two months suspension without pay and benefits.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Judicial review of the determination made by an administrative agency is limited to consideration of whether that resolution was supported by substantial evidence upon the whole record (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; Matter of Parker v Blauvelt Volunteer Fire Co., 222 AD2d 437). Substantial evidence means such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, supra; Matter of Vanda Hodge Pub v New York State Liq. Auth., 215 AD2d 35). In addition, in proceedings for judicial review of an administrative determination, credibility is a matter for. the administrative agency (see, Matter of Vanda Hodge Pub v New York State Liq. Auth., supra). We are satisfied that the determination of the respondent Village Board of the Village of Harrison was supported by substantial evidence. Miller, J. P., Ritter, Krausman and Florio, JJ., concur.